DISSENTING OPINION OP
MR. JUSTICE WOLP.
. The opinion of this court is largely based on the decision in the case of Bartolomei v. El Registrador, 2 S. P. R., 589. It seems that that case is against the plain letter of the law. As to the spirit,' it surely seems to have been the intention of the Legislature that an aggrieved party may appeal from any decision the result of which was to prevent a party from recording a document. Section 799 of the Revised Statutes, in Spanish, is as follows:

“Sección 799. Cuando el registrador deniegue o suspenda alguna inscripción, anotación o cancelación-, expondrá al pie del documento, clara y concisamente, los motivos legales de su negativa y de ella notificará al interesado, quien firmará la notificación.”

Taking merely the Spanish words it is evident that if the registrar refused to record a document he must state his reasons at the foot thereof. The English words are clearer. They follow :
“Section 799. That when any registrar,of property refuses absolutely or provisionally to 'record or to give its full legal pffeo+ to any 'document which may be presented to him for recording or for the annotation of the contents thereof, whether it be a deed, a decree, a mortgage, a satisfaction of a mortgage or any other document which he is required by law either to record or to enter, he shall set out *1016clearly and concisely at-the foot of .th.e document his reasons .for the refusal and shall serve notice, of, his action upon the interested party accompanied by a copy of his written reasons for the refusal. ’'
Now, to refuse to-take any action and-to hand the-document and the revenue stamps back to the party is a refusal (denegación), according to the Spanish text, and it is su'rely an absolute refusal according to the English text.
Section 801, in Spanish, is as follows:

“Sección 801. Si el interesado Recogiere el documento, podrá pre-sentarlo al tribunal dentro de los veinte días siguientes a la notificación de la negativa que debió hacerle el registrador y se decidirá el recurso según dice la sección 2 de esla ley.”

And this is rendered in English as follows:
“Section 801. The party interested may withdraw the document within two, days after the refusal of the registrar to record or enter it, and within twenty days thereafter may present it to the Supreme Court and the court shall thereupon affirm or reverse the action of the registrar, as' in section 2.”
The right of appeal runs from the refusal to “record” or “enter”, and the Legislature, in adopting the English text, showed that both words were included in the word “negativa
Section 803, in English, is as follows:
“Section 803. Any party interested in any document presented for record may appeal to the Supreme Court from any decision of the registrar as to the existence of defects and as to whether they are immaterial and curable or, not. The Supreme Court may affirm cr reverse .the decisions of the registrar and the registrar shall make the appropriate entry in conformity, with its decision.”
The Spanish only speaks of defectos subsanable?, or curable defects. It is as follows:
“Sección 803., Contra la .calificación de defectos subsanables que hicieren los registradores podrá .acudir el interesado al Tribunal Supremo para resolución definitiva. El Tribunal Supremo confirmará o revocará la resolución del registrador y este hará lo-que procediere de conformidad con dicha decisión.” '
*1017Taking all these sections in both languages I think it is shown that the right of appeal is absolute and does not depend upon whether the registrar has considered the merits of the case or not. A refusal to do anything whatsoever transcends and includes a refusal to enter in the books of the registry.
Neither is the jurisdiction of this court limited to order the entry of a document. In sections 800, 801 and 803 it is enacted, that the Supreme Court may reverse or affirm the “action” or the “decision,” as the case may be. To order the registrar to consider a document that he has hitherto refused to consider is. to reverse his action or decision. There is nothing in the words of the statute or in any other part of the law which requires this court in reversing to order the record or entry, but we have the power to order the registrar to act.
.1 now pass to the question of whether the registrar ought to have received the document and considered it. Act No. 34 of March 7,1912, in its essential part, provides as follows:
111.. On each original instrument or document attested by a notary public or recorded by a registrar, one dollar: Provided, That upon all documents executed by officials in the course of official business no tax shall be levied, collected or paid.
“2. On each copy of such original instrument or document, fifty cents.
“3. On each registration or record of such instrument or document, or copy thereof, fifty cents.'
“4. On each affidavit or declaration of authenticity executed before a notary public, justice of the peace, or other officer, but not including officers of the Internal Revenue Service, when taking statements, affidavits and oaths in matters relating to the assessment of property, and violations of the internal-revenue laws, twenty-five cents: Provided, That no tax shall be levied upon such instruments executed before justices of the peace, or other judicial officers, referring to matters in judicial proceedings before them.
“That tne taxes herein provided shall be payable by the affixture to the document, instrument, affidavit, or declaration of authenticity of an internal-revenue stamp of the proper denomination, same to be canceled by the officer executing the document or instrument by *1018writing thereon his initials and the date of the affixture of the same.
“Every person who attests or registers, or causes to be attested or registered, any instrument or document, or any copy thereof without first paying the costs herein prescribed, shall, upon conviction thereof,, be fined the sum of one hundred dollars.”
Now, under 1 and 2 stamps are required to be affixed to the original and the copy; under 3 a stamp is also required to be affixéd to the registration. . .
On August 14, 1913, Ignacio González Suarez .presented, for registry, in Areoibo, a copy of a notarial deed which the registrar refused to record because it did not appear that a one-dollar revenue stamp had been canceled on the original deed.
A reading of the penal clause of the act heretofore quoted shows that the duty to affix the- one-dollar revenue stamp-is not placed upon the registrar, but upon the person whose duty it is to pay the same be he the interested party or the notary, and that it would be such person and not the registrar who would incur the penalty of the law for failure to affix the stamp. The words “every person who attests or registers” and the following words refer to the person whose-duty it is to affix a particular stamp, and the word “registers” refers to the stamp that the registrar is obliged to affix. The note should have been reversed.